 

Exhibit 10.1

 

[logo1.jpg] 

 

 

THIS SUPPLY AGREEMENT (the “Agreement”) is made and entered into as of the 22nd
day of November, 2019 (“Effective Date”), between ThermoGenesis Holdings, Inc.
(“ThermoGenesis”), a Delaware corporation with principal office 2711 Citrus
Road, Rancho Cordova, CA 95742, USA and ImmuneCyte Life Sciences Inc.
(“ImmuneCyte”), a Delaware corporation with principal office at 185 Technology
Drive Suite 150 Irvine, CA 92618.

 

R E C I T A L S

 

A.     ThermoGenesis’ business is to design, manufacture (directly or indirectly
through manufacturing subcontractors) and sell medical devices and other
products which utilize its proprietary AutoXpress®, POCXpress®, CAR-TXpress® and
BioArchive® technology for the processing and cryostorage of biological and
clinical substances, including the concentration and cryopreservation of tissue
and blood components (together, the “ThermoGenesis Technology”).

 

B.     ImmuneCyte has facilities and experience in operating a cellular bank and
intends to use ThermoGenesis Technology and Product (defined below) exclusively
for its cell banking services worldwide and non-exclusively for other cellular
process development and manufacturing services (CDMO) pursuant to the terms of
this Agreement.

 

A G R E E M E N T

 

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are acknowledged,
the parties agree as follows:

 

1.     DEFINITIONS.

 

When used herein, capitalized terms shall have the following meanings:

 

“Affiliate” means, in respect of any specified Person, any other Person which,
but only for so long as such other Person, directly or indirectly, controls, is
controlled by, or is under common control with, such specified Person. The term
“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, through the
ownership of voting securities or other equity interests, and the terms
“controlled” and “common control” have correlative meanings.

 

“Applicable ThermoGenesis Technology” has that meaning accorded to it in Section
9.1.3 of this Agreement.

 

“Change of Control” means (i) the direct or indirect sale or other disposition
(in one or more related transactions to one or more parties) of all or
substantially all of the assets of ThermoGenesis, or (ii) the direct or indirect
transfer of 50% or more of the outstanding voting interest of ThermoGenesis,
whether in a single transaction or series of related transactions.

 

Rev. S.

--------------------------------------------------------------------------------

 

 

Page 2 of 28

--------------------------------------------------------------------------------

 

“Effective Date” means the date first written above.

 

“Field of Use” the Field of Use identified for each Product(s) on Exhibit A
attached hereto shall apply to the Territory for such Product(s), also listed on
Exhibit A.

 

“Know-how” means any and all current and future know-how, technical information,
technical knowledge, unpatentable inventions, manufacturing procedures, methods,
trade secrets, processes, formulas, documentation and other tangible or
intangible property or rights relating to ThermoGenesis’ products, whether or
not capable of precise separate description but which alone, or when
accumulated, gives to the Person acquiring it an ability to study, test,
formulate, manufacture, produce or market something which it otherwise would not
have known to study, test, formulate, manufacture, produce or market in the same
or similar way.

 

“Person” means any natural person or any corporation, partnership, limited
liability company, business association, joint venture or other entity.

 

“Product(s)” means the devices, accessories and parts listed in Exhibit A
attached hereto.

 

“Term” means the time duration as stated in Section 2 of this Agreement.

 

“Territory” means the territory identified for each Product(s) on Exhibit A, as
limited therein by the Field of Use for each designated Product(s).

 

“ThermoGenesis’ Point of Shipment” as defined in the Uniform Commercial Code
refers to ThermoGenesis’ manufacturing facilities and may be Rancho Cordova or a
ThermoGenesis designated warehouse or supplier.

 

2.        RIGHTS AND OBLIGATIONS.

 

2.1     Rights to Use the Products. ThermoGenesis enters into joint venture
agreement with HealthBanks Biotech (USA) Inc. to form ImmuneCyte for immune cell
banking and cell based contract development and manufacturing (CDMO) services.
ThermoGenesis hereby grant ImmuneCyte full rights to use ThermoGenesis’
Product(s), and parts that are components thereof, for the Field of Use and
Territory identified in Exhibit A. The rights and obligations as to use the
Product(s), and parts that are components thereof, shall be effective as of the
Effective Date of Agreement.

 

2.2      Term of Duration. Unless terminated earlier based on terms agreed by
both parties, this agreement shall be considered perpetual from the Effective
Date of this Agreement (the “Term”).

 

2.3     No Appointment of Sub-Distributors. Except for using for its own use, in
its network, or by its affiliates, ImmuneCyte may not appoint any Persons to act
as sub-distributors within any portion of the Territory, and any attempt to
assign to any Person any or all of ImmuneCyte’s rights hereunder, and any
attempt to delegate to any such Person any or all of ImmuneCyte’s obligations
hereunder shall be null and void, and will not bind ThermoGenesis.

 

Rev. S. 2  

 

--------------------------------------------------------------------------------

 

 

Page 3 of 28

--------------------------------------------------------------------------------

 

2.4     Use of ThermoGenesis Marks. ImmuneCyte may refer to and advertise itself
as an “Authorized User” and “Authorized Service Provider” of the Product(s)
within all or any portion of the Territory, and may indicate on its stationery,
business cards or other printed materials that it is an “Authorized User” and
“Authorized Service Provider” of Product(s) and, subject to ThermoGenesis’ prior
written approval, may have ThermoGenesis Marks imprinted thereon.

 

2.4     Forecasting of Product(s). ImmuneCyte shall provide to ThermoGenesis a
rolling quarterly forecast of ImmuneCyte's requirements for the Product(s) for
the twelve (12) month period commencing that quarter. The requirements for the
first quarter period of each rolling quarterly forecast shall constitute a firm
and binding Purchase Order for Product(s). The remaining rolling quarterly
forecast shall constitute non-binding estimates of Product(s) and requirements
for the period described, however the 2nd quarter in any forecast shall be
varied by no more than +/- 20% in the subsequent binding forecast, unless
mutually agreed by the parties. The 3rd and 4th quarter of each forecast are
non-binding and may be modified by ImmuneCyte at any time in its sole
discretion. Any aggregate increase in firm order quantities over forecasted
quantities for a given quarter in excess of 20% shall be subject to mutual
agreement and the capacity constraints of ThermoGenesis. Within three (3) months
after the Effective Date of this Agreement, ThermoGenesis and ImmuneCyte will
mutually determine the annual Quotas for each Product. Thereafter, ThermoGenesis
retains the right to reevaluate the Quotas and, with ImmuneCyte, mutually
determine and update the Quotas at least once per year or at such greater
frequency as the parties may mutually agree in writing.

 

2.5     Translation of Materials. ImmuneCyte shall bear the cost and
responsibility of translating and/or preparing product literature and other
materials for the Product(s) in the languages of the Territory, as needed, to
effectively market the Products in the Territory. ImmuneCyte will be responsible
for translations which may be required for any labeling or package insert
associated with ThermoGenesis’ products.

 

2.6     Trademark License. ThermoGenesis hereby grants to ImmuneCyte the
non-exclusive, royalty-free right and license to use designated ThermoGenesis
Marks associated with the Product(s) in connection with the distribution,
technical service and support of the Product(s). ImmuneCyte agrees not to alter,
obliterate, deface or remove any ThermoGenesis Marks displayed on any Product(s)
or its packaging, or add any name, brand or trademark thereto without the prior
written consent of ThermoGenesis. Notwithstanding the foregoing, ImmuneCyte’s
trademarks may be displayed on Product(s) packaging, and the parties shall
reasonably cooperate with one another to ensure that all Product(s) packaging
and labeling prepared by ThermoGenesis complies with applicable law. Except as
provided in this Agreement, nothing herein shall grant to ImmuneCyte any right,
title or interest in the ThermoGenesis Marks, which right, title and interest
shall remain fully and solely vested in ThermoGenesis. ImmuneCyte shall
immediately notify ThermoGenesis if, during the term of this Agreement,
ImmuneCyte becomes aware of any other Person who is using any trademark, trade
name, service mark, service name or logo that is substantially or confusingly
similar to those owned or used by ImmuneCyte pursuant to the authority granted
by ThermoGenesis hereunder.

 

2.7     Reservation of Title. ThermoGenesis reserves to itself and retains all
right, title and interest in and to the Applicable ThermoGenesis Technology and
to any modifications, enhancements, improvements and upgrades thereto.
ImmuneCyte may not duplicate, translate, decompile, reverse engineer or adapt
the Product(s) without ThermoGenesis’ prior written consent.

 

Rev. S. 3  

 

--------------------------------------------------------------------------------

 

 

Page 4 of 28

--------------------------------------------------------------------------------

 

2.8     No Other Rights. Except as expressly provided in this Agreement, no
right, title, or interest is granted by ThermoGenesis to ImmuneCyte hereunder.
ThermoGenesis may distribute products other than the Product(s) within the
Territory, either directly or indirectly through ImmuneCytes, and no right,
title or interest is granted by ThermoGenesis to ImmuneCyte relating to such
product and parts.

 

3.        APPOINTMENT AS SERVICE PROVIDER AND OBLIGATIONS.

 

3.1     Appointment as Authorized Service provider. ThermoGenesis hereby
authorize ImmuneCyte as a non-exclusive service provider to repair and service
the Product(s), and parts that are components thereof, including warranty
service as applicable, within the Territory.

 

3.1.1     Localized Depot Service Center Quality Requirement. In addition to the
obligations as stated in Agreement, ImmuneCyte is authorized to provide repairs
and preventative maintenance for ThermoGenesis products in localized Depot
Service Centers and shall adhere to the quality requirements (as defined in
Exhibit B).

 

3.2      Application Support Specialist and Technical Service Personnel
Qualifications, Training, and Availability. Subject to Section 3.1.1, ImmuneCyte
shall have qualified application support specialist and technical service
personnel that have appropriate experience in the troubleshooting, problem
solving, user training and repair and maintenance of medical products that are
substantially similar to the Products. The number of application support
specialist and technical service personnel shall be sufficient to provide
application support and service to the ThermoGenesis Product(s) base in their
Territory and should be adjusted as needed to adequately support the installed
base. Primary support and service personnel must be able to communicate in
English in order to complete training as defined in Section 3.3 and for future
communications with ThermoGenesis support engineers. Application support
specialist and technical service personnel must be certified by ThermoGenesis
before they are authorized to perform service on the Product(s). Technical
service personnel must pass written examinations provided by ThermoGenesis
before they receive their certification. There will be a ninety (90)-day
probation period after certification to review the service program at each new
ImmuneCyte location. Special training qualification is required in order to
perform installation and operator training of the Product(s).

 

3.3     Application Support Specialist and Technical Service Personnel Training.
ThermoGenesis shall provide application support and technical service training
for ImmuneCyte’s field service personnel to enable ImmuneCyte to perform
post-installation troubleshooting problem solving user training and field
service, technical assistance and support for its users, the frequency of such
training shall be in the sole discretion of ThermoGenesis, provided, however,
that at least one such training session shall be provided by ThermoGenesis
within three (3) months of the date of this Agreement. Such training shall be
conducted, at ThermoGenesis’ election, at ThermoGenesis’ Rancho Cordova,
California facilities or at ImmuneCyte’s facilities in Territory. ThermoGenesis
will provide such training without charge; provided, however, that ImmuneCyte
shall bear all out-of-pocket costs incurred in connection with such training,
including travel, airfare and lodging expenses, as well as the reimbursement of
such out-of-pocket expenses reasonably incurred by ThermoGenesis to send a
training representative to ImmuneCyte’s facilities in Territory. In addition,
ThermoGenesis will provide Product(s) updates and service bulletins as they
become available in English.

 

Rev. S. 4  

 

--------------------------------------------------------------------------------

 

 

Page 5 of 28

--------------------------------------------------------------------------------

 

3.4     Facilities and Inventory; Repair and Replacement Parts Stock. Subject to
Section 3.1.1, it will be ImmuneCyte’s responsibilitity to maintain sufficient
spare parts, warehousing facilities and service centers within the Territory to
fulfill the needs to maintain its cell processing and manufacturing services,
including maintaining an adequate supply of extra spare units to be used in
connection with service repairs in cases where a unit requires return to a
manufacture site for repair.

 

3.5     Other Information Reporting. Subject to Section 3.1.1, ImmuneCyte shall
provide to ThermoGenesis, at ImmuneCyte’s expense and in English, each and every
quality and/or service complaint within three (3) business days after receipt of
such complaint by using the Product(s). The complaint reporting form defined in
Exhibit F should be used for reporting the information to ThermoGenesis. In
addition, ImmuneCyte shall notify ThermoGenesis of any “incident” (as defined in
Exhibit D) within twenty (24) hours as outlined in the vigilance procedure
attached hereto as Exhibit D. Detailed information of service performed or
actions taken to resolve the reported complaint shall be communicated to
ThermoGenesis within three (3) business days after completion of the actions.

 

3.6     Application Support and Field Service, Technical Assistance, Support and
Warranty Service. ImmuneCyte shall provide to its network post-installation
application support and field technical service, technical assistance and
support for Product(s) used in the Territory. The cost of any field service or
other support for any Product(s) performed by ImmuneCyte after the expiration of
the applicable warranty period for such Product(s) shall be agreed upon between
ImmuneCyte and the users, unless such user had previously agreed to the cost
prior to the date hereof, and in such case the cost shall be the previously
agreed price until ImmuneCyte and ThermoGenesis agree on subsequent new price.
ImmuneCyte shall document all service visits and work performed (as defined in
Exhibit G) and ImmuneCyte shall furnish to ThermoGenesis copies of any written
reports prepared by ImmuneCyte with respect to repairs made by ImmuneCyte to the
Product(s). ImmuneCyte shall contact ThermoGenesis regarding return of parts and
shall return all required parts under warranty for analysis within thirty (30)
days of repair to ThermoGenesis.

 

4.       TERMS OF PURCHASE OF PRODUCT.

 

4.1     Terms and Conditions. All purchases of Product(s) hereunder shall be
subject to the provisions of this Agreement. Unless otherwise agreed in writing,
nothing contained in any purchase order submitted pursuant to this Agreement
shall in any way modify or add any provision to this Agreement. In the event of
a conflict between the terms of any purchase order and the provisions of this
Agreement, the provisions of this Agreement shall govern.

 

Rev. S. 5  

 

--------------------------------------------------------------------------------

 

 

Page 6 of 28

--------------------------------------------------------------------------------

 

4.2     Prices. All prices for Product(s) purchased by ImmuneCyte hereunder
shall be Ex Works (EXW), ThermoGenesis’ Point of Shipment. The initial price to
ImmuneCyte for each Product(s) is set forth opposite such Product(s) in Exhibit
A, and such initial price will remain fixed through the end of ThermoGenesis’
fiscal year (ending June 30th). Thereafter, the purchase price to ImmuneCyte for
such Product(s) may be increased or decreased by ThermoGenesis upon sixty (60)
days’ prior written notice to ImmuneCyte.

 

4.3     Certain Taxes. The parties acknowledge that the purchase prices of
Product(s) set forth in Exhibit A do not include any sales, excise, use, value
added or other government taxes or duties that may be applicable to the export,
import or purchase of the Product(s), including all income and income-based
taxes imposed on ThermoGenesis under applicable laws in Territory, which taxes
shall be the sole responsibility of and ImmuneCyte agrees that it will bear all
such taxes and duties. When ThermoGenesis has the legal obligation to collect
and/or pay such taxes or duties, the appropriate amount shall be added to
ImmuneCyte’s invoice and paid by ImmuneCyte to ThermoGenesis, unless ImmuneCyte
provides ThermoGenesis with a valid tax exemption certificate authorized by the
appropriate governmental taxing authority, or provides proof of payment to such
authority.

 

4.4     Order and Acceptance. All orders for Product(s) shall be by means of a
signed written purchase order which shall be submitted to ThermoGenesis at
ThermoGenesis’ address for notice purposes set forth in Section 12.4, and shall
request a delivery date. Orders may be placed by telephone, facsimile
transmission or, upon the parties’ agreement, on ThermoGenesis’ Website or by
e-mail. ThermoGenesis shall notify ImmuneCyte in writing within a reasonable
period of time from submission of the purchase order of any rejected order.
ThermoGenesis shall have no liability to ImmuneCyte with respect to purchase
orders that are not accepted.

 

4.5     Invoicing; Payment. ThermoGenesis shall submit an invoice to ImmuneCyte
with each shipment of Product(s) ordered by ImmuneCyte. Each invoice shall be
due and payable in the manner agreed to by the parties set forth in Exhibit E.
All invoices shall be sent to ImmuneCyte’s address for notice purposes set forth
in Section 12.4, without regard to the actual shipping address for the
Product(s). Each such invoice shall state ImmuneCyte’s aggregate and unit
purchase price for Product(s) in the relevant shipment, plus any freight, taxes
or other costs incident to the purchase or shipment initially paid by
ThermoGenesis and to be borne by ImmuneCyte hereunder. ImmuneCyte shall make all
payments to ThermoGenesis under this Agreement in United States dollars in
immediately available funds to a bank account designated by ThermoGenesis in
such invoice, or otherwise designated by ThermoGenesis in writing. ImmuneCyte
shall not take any credits or offsets against amounts billed ImmuneCyte by
ThermoGenesis without ThermoGenesis’ prior written consent.

 

4.6      Shipping; Risk of Loss.

 

4.6.1     All Product(s) delivered by ThermoGenesis pursuant to this Agreement
shall be suitably packed for surface or air shipment, in ImmuneCyte’s sole
discretion, in ThermoGenesis’ standard shipping cartons, marked for shipment to
such location or locations as ImmuneCyte may designate, and delivered to
ImmuneCyte or its carrier, EXW, ThermoGenesis’ Point of Shipment. Risk of loss
of Product(s) shall pass to ImmuneCyte upon delivery to the carrier at the EXW
Point of Shipment.

 

Rev. S. 6  

 

--------------------------------------------------------------------------------

 

 

Page 7 of 28

--------------------------------------------------------------------------------

 

4.6.2     ThermoGenesis shall ship all Product(s) in accordance with
ImmuneCyte’s delivery instructions specified in ImmuneCyte’s purchase orders;
provided, however, that if ImmuneCyte does not provide delivery instructions
with respect to the carrier to be used, ThermoGenesis may use its customary
carrier. Partial shipments are allowed. All freight, insurance and other
shipping expenses, as well as any special packing expenses, shall be paid by
ImmuneCyte. ImmuneCyte shall also bear all applicable taxes and duties that may
be assessed against the Product(s) and parts after delivery to the carrier EXW,
ThermoGenesis’ Point of Shipment.

 

4.6.3     ThermoGenesis shall use its good faith efforts to ship the Product(s)
within a reasonable amount of time after receipt and acceptance of ImmuneCyte’s
purchase order for the Product(s), consistent with ThermoGenesis’ shipping
procedures in place from time to time. All shipments of Product(s) shall be
deemed to conform to the relevant purchase order unless ThermoGenesis receives
from ImmuneCyte, no later than fifteen (15) days after the receiving date of a
given shipment, written notice specifying the shipment, the purchase order
number and the exact nature of the discrepancy between the shipment and the
order.

 

5.       WARRANTIES; REMEDIES FOR NON-CONFORMING PRODUCT.

 

5.1

Standard Warranty. ThermoGenesis’ standard warranty is attached hereto as
Exhibit C.

 

5.2     Omitted

 

5.3     Return Materials Procedure. There are no rights of return for cash.
Product(s) returns are allowed under ThermoGenesis’ warranty program. All
Product(s) returns must be approved by ThermoGenesis and assigned a Return
Material Authorization (“RMA”) number. To obtain an RMA number prior to return,
the ImmuneCyte shall notify ThermoGenesis of the description of the Product(s),
quantity, reason for return, serial number of device and date of purchase of
Product(s) to be returned. All Product(s) returns from ImmuneCyte shall be sent
directly to ThermoGenesis and be insured by ImmuneCyte. The RMA number shall be
prominently displayed on the outside of the shipping box and the Product(s)
shall be packaged to protect them from shipping damage. Repair for costs of
damage due to improper packaging will be the responsibility of the ImmuneCyte.

 

6.        ADDITIONAL OBLIGATIONS OF IMMUNECYTE.

 

6.1     Compliance with Laws. ImmuneCyte shall comply in all material respects
with the laws and regulations (including, without limitation, health and safety
regulations) applicable to the distribution, use and service of Product(s)
within the Territory. ImmuneCyte shall monitor the appropriate information
sources in the Territory for material changes in such laws and regulations
relating to the distribution of Product(s) within the Territory and notify
ThermoGenesis in writing of all such material changes. The ImmuneCyte shall have
a defined process for tracking user shipments by lot and/or serial number to
assist ThermoGenesis in event of a field corrective action.

 

Rev. S. 7  

 

--------------------------------------------------------------------------------

 

 

Page 8 of 28

--------------------------------------------------------------------------------

 

6.2     Registrations, Licenses and Permits (other than CE Marks). If and as
required from time to time under the laws of any province or state within the
Territory, ImmuneCyte shall, at its expense, apply for and use its commercially
reasonable efforts to obtain all registrations, licenses and permits that
ImmuneCyte deems necessary to distribute and service the Product(s) within such
Territory. ImmuneCyte shall furnish to ThermoGenesis copies of all applications,
and all registrations, licenses and permits obtained therefrom, for the
Product(s). Upon the expiration or earlier termination of this Agreement, such
registrations, licenses and permits shall be transferred to ThermoGenesis or to
a Person reasonably designated by ThermoGenesis, to the extent permitted by the
terms of such registrations, licenses or permits and by applicable law, and
ThermoGenesis shall reimburse ImmuneCyte for the expenses reasonably incurred to
transfer the same.

 

6.3     U.S. Export Controls. ImmuneCyte understands and acknowledges that
ThermoGenesis is subject to regulation by agencies of the United States
Government, including, without limitation, the United States Department of
Commerce and the U.S. Food and Drug Administration, which prohibit export or
diversion of certain products and technology to certain countries. Any and all
obligations of ThermoGenesis to provide the Product(s), documentation, or any
media in which any of the foregoing is contained, as well as any other technical
assistance shall be subject in all respects to such United States laws and
regulations as shall from time to time govern the license and delivery of
technology and products abroad by Persons subject to the jurisdiction of the
United States, including the Export Administration Act of 1979, as amended, any
successor legislation, and the Export Administration Regulations issued by the
Department of Commerce, Bureau of Export Administration. ImmuneCyte agrees to
cooperate with ThermoGenesis, including, without limitation, providing required
documentation, in order to obtain export licenses or exemptions therefrom.

 

6.4     User Notification. ThermoGenesis will be responsible for initiating
product recalls. ImmuneCyte shall be responsible for notifying users of
Product(s) and part recalls. ImmuneCyte shall submit a written report to
ThermoGenesis of the recall status of the Product(s) or parts.

 

6.5     User Database ImmuneCyte shall provide to ThermoGenesis a user database
within three (3) months of execution of this contract and update the database at
least once per year to include end user name, contact name, address, e-mail,
phone number.

 

6.5.1     Quarterly Volume Analysis Report. ImmuneCyte shall provide a quarterly
volume analysis containing relevant device and disposable product data,
including part number and unit quantity for all users in the Territory. The
volume analysis report will be sent to ThermoGenesis on or before thirty (30)
days following the last day of ThermoGenesis’ fiscal year quarter. ThermoGenesis
fiscal quarters are defined as January to March - 3rd quarter, April to June -
4th quarter, July to September - 1st quarter and October to December - 2nd
quarter.

 

6.6      Development of the Immune Cell Processing, Cryopreservation and Storage
Services ImmuneCyte will exert commercially reasonable best efforts to develop
immune cell banking service in the Territory, and shall maintain a competent and
adequate technical service force trained in the maintenance and repair of the
Product(s).

 

Rev. S. 8  

 

--------------------------------------------------------------------------------

 

 

Page 9 of 28

--------------------------------------------------------------------------------

 

6.6.1     ImmuneCyte will utilize sufficient resources to develop and expand the
installed base of Products in the assigned Territory and will hire, train and
manage any necessary additional dedicated technical service personnel to
maintain its services.

 

6.6.2      Omitted.

 

6.7     No Conflicting Commitments. ImmuneCyte may not enter into any third
party commitments or contracts that conflicts with the terms and conditions of
Agreement.

 

7.       OBLIGATIONS OF THERMOGENESIS.

 

7.1     Compliance with Laws. ThermoGenesis shall comply in all material
respects with all laws and regulations within the United States applicable to
the manufacture, labeling, packaging and sale of the Product(s).

 

7.2     Support. ThermoGenesis shall provide consultation to ImmuneCyte
concerning technical aspects and use of the Product(s) from time to time as
reasonably requested by ImmuneCyte. Post warranty technical support and service
assistance shall be provided to ImmuneCyte as described in Exhibit B, attached
and incorporated herein.

 

7.3     Scientific and Technical Information. ThermoGenesis shall provide to
ImmuneCyte scientific and technical information available to ThermoGenesis and
required for ImmuneCyte to obtain any registrations, licenses and permits
required for the use of the Product(s) within the Territory, or to respond to
inquiries from users, or governmental or regulatory authorities.

 

7.4     Product(s) Training. ThermoGenesis shall provide Product(s) training for
ImmuneCyte’s product managers and application support specialists on an
as-needed basis to enable ImmuneCyte to promote the use of Product(s) and parts
and to perform post-installation field service, user training, technical
assistance and support for its users. Such Product(s) training shall be
conducted, at ThermoGenesis’ election, at ThermoGenesis’ facilities or at
ImmuneCyte’s facilities in Territory, and will be free of charge, provided,
however, that ImmuneCyte shall be responsible for all out-of-pocket expenses
incurred in connection with such Product(s) training, including travel, airfare
and lodging expenses incurred by ImmuneCyte’s personnel while attending such
training in California. In the case that ThermoGenesis provides training at
ImmuneCyte’s facilities in Territory at ImmuneCyte’s request, ImmuneCyte will be
responsible for all costs incurred in connection with such training (to be
charged on a day-by-day basis), and including the reimbursement of out-of-pocket
expenses reasonably incurred by ThermoGenesis in sending a training
representative to the ImmuneCyte’s facilities in Territory. In addition,
ThermoGenesis will provide Product(s) updates and service bulletins as they
become available.

 

7.5     Information Reporting. ThermoGenesis shall provide to ImmuneCyte, at
ThermoGenesis’ expense, (i) information regarding any discovered defects in the
Product(s), or any malfunction or deterioration in the performance of the
Product(s), and (ii) any inadequacy in the labeling or the instructions for use.
ImmuneCyte is responsible for disseminating the information to its users and
service representatives as appropriate.

 

Rev. S. 9  

 

--------------------------------------------------------------------------------

 

 

Page 10 of 28

--------------------------------------------------------------------------------

 

7.6     Responsible Person. ImmuneCyte shall notify the competent authorities in
Territory that it has been designated as the person responsible for the
marketing and distribution of the Product(s) within the Territory, and
ImmuneCyte's address for notice purposes in Section 12.4 shall be the registered
place of business for such purposes.

 

8.       JOINT OPERATING COMMITTEE

 

8.1     Upon the Effective Date, ThermoGenesis and ImmuneCyte shall establish a
joint operating committee (“JOC”). The JOC shall be comprised of two (2) members
appointed by ThermoGenesis and two (2) members appointed by ImmuneCyte. The JOC
shall have the duties and responsibilities set forth in this Section.

 

8.2     The JOC shall discuss and work to reach consensus on the management and
administration of the responsibilities and obligations of the Parties under the
Agreement. If the JOC is unable to reach consensus on a matter, the issue shall
be resolved by the senior most executives of the Parties responsible for the
division administering the Agreement. If such senior executives cannot reach
consensus and resolution, the Parties shall continue to comply with the express
terms of the Agreement, and each Party shall have the right to decide how to
proceed within each Party’s respective area of responsibility.

 

8.3     The JOC will meet no less than four (4) times a year, either in person
or via video conferencing to review, among other things, the operating plan and
budget, on hand inventory levels, user usage information, and make such
adjustments and changes as are agreed to by the Parties.

 

 

9.       REPRESENTATIONS AND WARRANTIES OF THE PARTIES.

 

9.1     ThermoGenesis. ThermoGenesis hereby represents and warrants to
ImmuneCyte that:

 

9.1.1     ThermoGenesis is a corporation duly incorporated, validly existing and
in good standing under the laws of the State of Delaware, and has all corporate
power and authority to own, lease and operate its properties and to carry on its
businesses as it is currently being conducted. ThermoGenesis has all necessary
corporate power and authority to enter into this Agreement and to perform its
obligations hereunder. This Agreement has been duly authorized, executed and
delivered by ThermoGenesis.

 

9.1.2     The execution, delivery and performance by ThermoGenesis of this
Agreement and the consummation of the transactions contemplated hereby do not
violate or conflict with the Certificate of Incorporation or Bylaws of
ThermoGenesis, any material contract, agreement or instrument to which
ThermoGenesis is a party or by which it or its properties are bound, or any
judgment, decree, order or award of any court, governmental body or arbitrator
by which ThermoGenesis is bound, or any law, rule or regulation applicable to
ThermoGenesis.

 

9.1.3     ThermoGenesis is the sole, exclusive and lawful owner of all right,
title and interest in and to the applicable ThermoGenesis technology
incorporated in the Product(s) (“Applicable ThermoGenesis Technology”) and to
the ThermoGenesis Marks, free and clear of all liens, claims, security interests
or other restrictions or encumbrances. If this is an exclusive agreement,
ThermoGenesis has not granted to any other Person any license, franchise or
other rights to acquire, use or exploit the Applicable ThermoGenesis Technology
within the Territory (or any portion thereof). ThermoGenesis has the right to
grant the distribution and other rights to ImmuneCyte hereunder, without the
consent of any other Person.

 

Rev. S. 10  

 

--------------------------------------------------------------------------------

 

 

Page 11 of 28

--------------------------------------------------------------------------------

 

9.2     ImmuneCyte. ImmuneCyte hereby represents and warrants to ThermoGenesis
that:

 

9.2.1     ImmuneCyte is a is a corporation duly incorporated, validly existing
and in good standing under the laws of the State of Delaware, and has all power
and authority to own, lease and operate its properties and to carry on its
businesses as currently conducted. ImmuneCyte has all necessary power and
authority to enter into this Agreement and to perform its obligations hereunder.
This Agreement has been duly authorized, executed and delivered by ImmuneCyte.

 

9.2.2     The execution, delivery and performance by ImmuneCyte of this
Agreement and the consummation of the transactions contemplated hereby do not
violate or conflict with the Certificate of Incorporation or Bylaws of
ImmuneCyte, any material contract, agreement or instrument to which ImmuneCyte
is a party or by which it or its properties are bound, or any judgment, decree,
order or award of any court, governmental body or arbitrator by which ImmuneCyte
is bound, or any law, rule or regulation applicable to ImmuneCyte.

 

9.2.3     ImmuneCyte and its Affiliates have the facilities and personnel
reasonably necessary to perform its functions and otherwise carry out its
obligations under the terms of this Agreement.

 

 

10.      TERM AND TERMINATION.

 

10.1    Term. The term of this Agreement shall commence on the Effective Date
hereof and shall continue for twenty (20) years, unless earlier terminated
pursuant to Section 10.2.

 

10.2    Termination of Agreement. This Agreement may be terminated as follows:

 

10.2.1     The parties may terminate this Agreement upon their mutual written
agreement.

 

10.2.2     ThermoGenesis may immediately terminate this Agreement if ImmuneCyte
breaches any of its material representations, warranties, covenants, annual
growth minimums, payment terms or obligations under this Agreement.

 

10.2.3     ImmuneCyte may terminate this Agreement if ThermoGenesis breaches any
of its material representations, warranties, covenants or obligations under this
Agreement and such breach continues for a period of sixty (60) days following
ThermoGenesis’ receipt of written notice from ImmuneCyte setting forth the
nature of such breach; provided, however, that in the event such breach is not
cured within such sixty (60) day period, ImmuneCyte may not terminate this
Agreement if ThermoGenesis promptly commences to cure such breach within such
sixty (60) day period and thereafter diligently pursues such cure to completion;
provided further, however, that the cure period for any such breach shall not
exceed ninety (90) days from the date of ThermoGenesis’ receipt of written
notice from ImmuneCyte.

 

Rev. S. 11  

 

--------------------------------------------------------------------------------

 

 

Page 12 of 28

--------------------------------------------------------------------------------

 

10.2.4     Either party may terminate immediately this Agreement by written
notice upon the occurrence of any of the following events: (i) the other party
is or becomes insolvent or unable to pay its debts as they become due within the
meaning of the United States Bankruptcy Code (or any successor statute) or any
analogous foreign statute; or (ii) the other party appoints or has appointed a
receiver for all or substantially all of its assets, or makes an assignment for
the benefit of its creditors; or (iii) the other party files a voluntary
petition under the United States Bankruptcy Code (or any successor statute) or
any analogous foreign statute; or (iv) the other party has filed against it an
involuntary petition under the United States Bankruptcy Code (or any successor
statute) or any analogous foreign statute, and such petition is not dismissed
within ninety (90) days.

 

10.2.5     ThermoGenesis may terminate this agreement if ImmuneCyte fails to
complete application specialist support and technical service training within
three (3) months from Effective date of Agreement.

 

10.2.6     ImmuneCyte may have the right to manufacturing the products for its
own use if this contract is terminated based on 10.2.3, 10.2.4, or a Change of
Control.

 

 

10.3    Effect of Termination.

 

10.3.1     The expiration or earlier termination of this Agreement shall not
relieve any party of any of its rights or liabilities arising prior to or upon
such expiration or earlier termination.

 

10.3.2     Within ten (10) business days following the effective date of the
expiration or earlier termination of this Agreement, ImmuneCyte shall provide to
ThermoGenesis a complete inventory of Product(s) and parts in ImmuneCyte’s
possession, in transit between ImmuneCyte’s authorized locations or in transit
to ImmuneCyte from ThermoGenesis or otherwise in ImmuneCyte’s control.
ThermoGenesis may inspect ImmuneCyte’s Product(s) inventory and audit
ImmuneCyte's records in the manner provided herein above.

 

10.3.3     Notwithstanding the expiration or earlier termination of this
Agreement, ImmuneCyte may continue to use and distribute Product(s) and parts
within the Territory after the expiration or earlier termination of this
Agreement until the earlier of (i) the date that ImmuneCyte has consumed all of
its Product(s) inventory existing as of the effective date of expiration or
earlier termination and (ii) the six (6)-month anniversary of the effective date
of expiration or earlier termination.

 

10.3.4      Notwithstanding Section 10.3.3, upon the expiration or earlier
termination of this Agreement, ImmuneCyte may not enter into any new service
contracts as an authorized service provider; provided, however, that ImmuneCyte
may continue to provide service and repairs under existing service contracts
through the then current terms of such contracts. ImmuneCyte may not renew such
existing contracts, and upon the expiration of the then current term shall
transfer each such contract to ThermoGenesis. Additionally, ImmuneCyte shall not
be reimbursed for warranty work performed after the expiration or termination of
this Agreement unless pre-approved by ThermoGenesis. ThermoGenesis and
ImmuneCyte shall work together and perform further actions as needed to
transition all aspects of Product(s) service to ThermoGenesis so that Customers’
service and warranty needs are met after the expiration or termination of this
Agreement.

 

Rev. S. 12  

 

--------------------------------------------------------------------------------

 

 

Page 13 of 28

--------------------------------------------------------------------------------

 

10.4     Return of Marketing Materials. ImmuneCyte shall return to ThermoGenesis
all promotional materials for Product(s) previously furnished by ThermoGenesis
and in ImmuneCyte’s possession at the time that ImmuneCyte is no longer entitled
to distribute any Product(s) hereunder and at this time ImmuneCyte shall no
longer use the designations “Authorized ImmuneCyte” and “Authorized Service
Provider” in connection with ThermoGenesis’ Product(s) on its business cards,
stationery and other printed materials.

 

10.5     Force Majeure. Neither party shall be liable to the other party for
non-performance of or delay in performing its obligations hereunder to the
extent that performance is rendered impossible by strike, riot, war, acts of
God, earthquake, fire, flood, governmental acts or orders or restrictions,
failure of suppliers, or any other reason to the extent that the failure to
perform is beyond the reasonable control of the non-performing party.

 

11.       CONFIDENTIALITY.

 

11.1     Confidentiality. Each party acknowledges that, in the course of
performing its duties and obligations under this Agreement, certain information
that is confidential or proprietary to such party (“Confidential Information”)
will be furnished by the other party or such other party’s representatives. Each
party agrees that any Confidential Information furnished by the other party or
such other party’s representatives will not be used by it or its representatives
except in connection with, and for the purposes of, the promotion, marketing,
distribution and sale of Product(s) and parts under this Agreement and, except
as provided herein, will not be disclosed by it or its representatives without
the prior written consent of the other party. Notwithstanding the foregoing, the
parties agree that all Confidential Information shall be clearly marked
“CONFIDENTIAL” or, if furnished in oral form, shall be stated to be confidential
by the party disclosing such information at the time of such disclosure and
reduced to a writing by the party disclosing such information which is furnished
to the other party or such other party's representatives within forty-five (45)
days after such disclosure.

 

11.2     Exceptions. The confidentiality obligations of each party under Section
11.1 do not extend to any Confidential Information furnished by the other party
or such other party’s representatives that (i) is or becomes generally available
to the public other than as a result of a disclosure by such party or its
representatives, (ii) was available to such party or its representatives on a
non-confidential basis prior to its disclosure thereto by the other party or
such other party’s representatives, (iii) was independently developed without
the use of the other party’s Confidential Information by representatives of such
party who did not have access to the other party’s Confidential Information, as
established by contemporaneous written records, or (iv) becomes available to
such party or its representatives on an non-confidential basis from a source
other than the other party or such other party’s representatives; provided,
however, that such source is not bound by a confidentiality agreement with the
other party or such other party's representatives.

 

Rev. S. 13  

 

--------------------------------------------------------------------------------

 

 

Page 14 of 28

--------------------------------------------------------------------------------

 

11.3     Compelled Disclosure. In the event that either party or its
representatives are requested or become legally compelled (by oral questions,
interrogatories, requests for information or document subpoena, civil
investigative demand or similar process) to disclose any Confidential

 

Information furnished by the other party or such other party’s representatives
or the fact that such Confidential Information has been made available to it,
such party agrees that it or its representatives, as the case may be, will
provide the other party with prompt written notice of such request(s) so that
the other party may seek a protective order or other appropriate remedy and/or
waive compliance with the provisions of this Agreement. In the event that such
protective order or other remedy is not obtained, or that the other party waives
compliance with the provisions of this Agreement, such party agrees that it will
furnish only that portion of such Confidential Information that is legally
required and will exercise its best efforts to obtain reliable assurance that
confidential treatment will be accorded to that portion of such Confidential
Information and other information being disclosed.

 

11.4     Ownership of Confidential Information. The party disclosing or
otherwise furnishing Confidential Information to the other party will retain the
exclusive ownership of all right, title and interest in and to such Confidential
Information.

 

11.5     Survival. The obligations of the parties under this Section 11 shall
survive the expiration or earlier termination of this Agreement for a period of
three (3) years.

 

12.       GENERAL PROVISIONS.

 

12.1    Independent Contractors. The relationship of ThermoGenesis and
ImmuneCyte established by this Agreement is that of independent contractors, and
nothing shall be deemed to create or imply any employer/employee,
principal/agent, partner/partner or co-venturer relationship, or that the
parties are participants in a common undertaking. Neither party may direct or
control the activities of the other party or incur or assume any obligation on
behalf of the other party or bind such other party to any obligation for any
purpose whatsoever.

 

12.2     Governing Law. This Agreement and all acts and transactions pursuant
hereto and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of
California, without reference to rules of conflicts or choice of laws. Any
dispute or issue arising hereunder, including any alleged breach by ImmuneCyte,
not resolved pursuant to Section 12.13 shall be heard, determined and resolved
by an action commenced in the federal or state courts in Sacramento, California,
which the parties hereby agree shall have the exclusive jurisdiction over the
issues and the parties. ImmuneCyte hereby agrees to submit itself to the
jurisdiction of the federal and state courts in Sacramento, California and
waives the right to make any objections based on the exclusive jurisdiction or
venue in such courts. The California courts shall have the right to grant all
relief to which each party is or shall be entitled hereunder, including all
equitable relief as the Court may deem appropriate. ImmuneCyte hereby consents
to service of process by registered mail.

 

12.3     Entire Agreement. This Agreement, including the Exhibits, sets forth
the entire agreement and understanding of the parties relating to the subject
matter hereof and supersedes all prior oral and written, and all contemporary
oral, negotiations, agreements and understandings with respect to the same.

 

Rev. S. 14  

 

--------------------------------------------------------------------------------

 

 

Page 15 of 28

--------------------------------------------------------------------------------

 

12.4     Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given (and shall be
deemed to have been duly given upon receipt) by delivery in person, by email, by
facsimile, or by registered or certified mail (postage prepaid, return receipt
requested), to the other party at the following address (or at such other
address for which such party gives notice hereunder):

 

If to ImmuneCyte:

 

ImmuneCyte Life Sciences Inc.

   

185 Technology Drive, Suite 150
Irvine, CA 92618

   

Attn: Billie Ahluwalia

Principal Accounting Officer

Email: bahluwalia@healthbanks.us

     

If to ThermoGenesis

 

ThermoGenesis

   

2711 Citrus Rd.

   

Rancho Cordova, CA 95742

   

Attn: Jeff Cauble

Principal Accounting Officer

   

Email: jcauble@thermogenesis.com

     

 

12.5      Assignment and Binding Effect. Except as otherwise provided in this
Agreement, neither party may, directly or indirectly, assign its rights or
delegate its duties under this Agreement without the prior written consent of
the other party. No permitted assignment of rights or delegation of duties under
this Agreement shall relieve the assigning or delegating party of its
liabilities hereunder. For purposes of this Agreement, either party shall be
deemed to have assigned this Agreement if any Person other than an Affiliate of
such party purchases or otherwise acquires more than 50% of the outstanding
voting securities of such party or more than 50% of the total assets of such
party. This Agreement is binding upon, and inures to the benefit of, the parties
and their respective successors and permitted assigns.

 

12.5.1     Change of Control. Notwithstanding the provisions of Section 12.5, an
assignment by ThermoGenesis as a result of a Change of Control shall not require
ImmuneCyte’s prior written consent. ImmuneCyte shall receive a written statement
within ten (10) business days of the effective date of the Change of Control
confirming if the new owner will take ownership of Agreement or if Agreement
will be terminated.

 

12.6      Partial Invalidity. If any provision of this Agreement is held to be
invalid by a court of competent jurisdiction, then the remaining provisions
shall remain, nevertheless, in full force and effect. The parties agree to
renegotiate in good faith any term held invalid and to be bound by the mutually
agreed substitute provision in order to give the most approximate effect
intended by the parties.

 

Rev. S. 15  

 

--------------------------------------------------------------------------------

 

 

Page 16 of 28

--------------------------------------------------------------------------------

 

12.7     No Waiver; Amendment. No waiver of any term or condition of this
Agreement shall be valid or binding on any party unless agreed to in writing by
the party to be charged. The failure of either party to enforce at any time any
of the provisions of the Agreement, or the failure to require at any time
performance by the other party of any of the provisions of this Agreement, shall
in no way be construed to be a present or future waiver of such provisions, nor
in any way affect the validity of either party to enforce each and every such
provision thereafter. This Agreement may not be amended or modified except by
the written agreement of the parties other than the amendment of Exhibit(s) A,
which may be modified by ThermoGenesis on the intervals provided in this
Agreement.

 

12.8     Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which, taken
together, shall constitute one instrument.

 

12.9     Consent Not Unreasonably Withheld. No party given the right to approve
or consent to any matter shall unreasonably withhold condition or delay its
approval or consent. The failure to respond in writing within any specified time
period shall be deemed unconditioned approval of or consent to the relevant
matter, provided that the party requesting such approval or consent gives
written notice requesting a response at least two (2) business days prior to the
expiration of the specified time period, if any.

 

12.10     Construction; Interpretation. The headings contained in this Agreement
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. Any section, recital, exhibit, schedule and
party references are to this Agreement unless otherwise stated. No party, nor
its counsel, shall be deemed the drafter of this Agreement for purposes of
construing the provisions of this Agreement, and all provisions of this
Agreement shall be construed in accordance with their fair meaning, and not
strictly for or against any party.

 

12.11     Further Assurances. Each party agrees to cooperate fully with the
other and execute such instruments, documents and agreements and take such
further actions to carry out the intents and purposes of this Agreement.

 

12.12     Press Releases and Announcements. Except as may be contemplated
hereunder, neither party may issue any press release or make any public
announcement concerning the transactions contemplated by this Agreement without
the prior consent of the other party, except for any releases or announcements
which may be required by or, in such party’s discretion, reasonably necessary
under applicable law, in which case the party proposing to make such release or
announcement will allow the other party a reasonable opportunity to review and
comment on such release or announcement in advance of such issuance or making.

 

12.13     Alternative Dispute Resolution.

 

12.13.1     In the event of any controversy, dispute or claim arising out of or
in connection with this Agreement, the parties will endeavor to negotiate a
mutually satisfactory solution. If a mutually satisfactory solution cannot be
reached, the dispute shall, at either party’s written demand, be finally settled
by arbitration in accordance with the Rules of Arbitration of the International
Chamber of Commerce (“Rules”) by one arbitrator appointed in accordance with
such Rules. The arbitration shall take place in Sacramento, California. The
arbitration shall be held in the English language. The decision of the
arbitrator shall be final and binding upon the parties and their respective
personal representatives, heirs, devisees, successors and assigns.  Judgment may
be entered on the arbitrator’s award in any court having proper jurisdiction. 
The costs of arbitration, including attorneys’ fees, shall be awarded by the
arbitrator to the prevailing party. 

 

Rev. S. 16  

 

--------------------------------------------------------------------------------

 

 

Page 17 of 28

--------------------------------------------------------------------------------

 

12.13.2  Each party agrees that service of any process, summons, notice or
document by U.S. registered mail to such party’s respective address set forth
above shall be effective service of process for any action, suit or proceeding
with respect to any matters for which it has submitted to jurisdiction pursuant
to Section 12.2 [Governing Law]. Both Parties waive application of the
procedures for service of process pursuant to the Hague Convention for Service
Abroad of Judicial and Extrajudicial Documents.

 

12.13.3     The arbitrator shall be authorized to apportion its fees and
expenses and the reasonable attorney’s fees and expenses of the parties as the
arbitrator deems appropriate. In the absence of any such apportionment, the
prevailing party in any arbitration or other proceeding shall be entitled, in
addition to any other rights and remedies it may have, to reimbursement for its
expenses, including court costs and reasonable fees of attorneys and other
professionals.

 

12.13.4     The parties agree that this Section 12.13 has been included to
resolve rapidly and inexpensively any claims or disputes between them with
respect to this Agreement, and that this Section 12.13 shall be grounds for
dismissal of any action commenced by any party in any court with respect to any
controversy, dispute or claim arising out of or relating to this Agreement (or
the breach hereof).

 

12.14     Governing Language. The English language version of this Agreement
shall control in any dispute between the parties.

 

 

[Remainder of Page Intentionally Left Blank]

 

Rev. S. 17  

 

--------------------------------------------------------------------------------

 

 

Page 18 of 28

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed.

 

 

ThermoGenesis:

 

 ThermoGenesis

                     

 /s/ Jeff Cauble

     

 Jeff Cauble

 Vice President of Finance and Principal Accounting Officer

             

 11/22/19

     

 Date:

                 

ImmuneCyte:

 

 /s/ Billie Ahluwalia

     

 Billie Ahluwalia

 Principal Accounting Officer

     

 

 11/22/19

     

 Date:

 

 

Rev. S. 18  

 

--------------------------------------------------------------------------------

 

 

Page 19 of 28

--------------------------------------------------------------------------------

 

EXHIBIT A

PRODUCT LINES & PRICING

 

Products

 

For Immune Cell Banking Applications:

 

•

PXP-1000 System – an automated, fully closed cell separation system for
isolating and retrieving immune cells from peripheral blood.

 

 

•

BioArchive® Automated Cryopreservation System – an automated, robotic, liquid
nitrogen controlled-rate-freezing and cryogenic storage system for cord blood
samples and cell therapeutic products used in clinical applications.

 

 

For Other BioBanking Applications:

 

•

AXP® Automated Cell Separation System – an automated, fully closed cell
separation system for isolating and retrieving stem and progenitor cells from
umbilical cord blood.

 

 

•

BioArchive® Automated Cryopreservation System – an automated, robotic, liquid
nitrogen controlled-rate-freezing and cryogenic storage system for cord blood
samples and cell therapeutic products used in clinical applications.

 

For Cell Based Contract Development and Manufacturing (CDMO):

 

•

CAR-TXpress™ Platform – a modular designed, functionally closed platform that
addresses the critical unmet need for large scale cellular processing and
chemistry, manufacturing and controls (CMC) needs for manufacturing chimeric
antigen receptor (CAR) T cell therapies.

 

 

Pricing 

 

 

●

Product Price will be ThermoGenesis standard cost plus 15%.

 

 

●

Service work performed by ThermoGenesis employees will be billed at salary cost
plus benefits (25%) plus a 15% surcharge.

 

 

Field of Use & Territory

 

 

●

Exclusive use of PXP-1000 product, accessories and its substitute for cell
banking services, worldwide.

 

 

●

Non-exclusive use of all other products for cell based contract development and
manufacture services (CDMO), worldwide.

 

Rev. S. 19  

 

 

--------------------------------------------------------------------------------

 

 

Page 20 of 28

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

LOCALIZED DEPOT SERVICE CENTER QUALITY REQUIREMENTS

 

 

1.           QUALITY SYSTEM REQUIREMENTS FOR IMMUNECYTES

 

 

1.1

ImmuneCyte agreement adds a quality set of requirements for the consistent
supply of product(s) and/or service(s).

 

1.1.1

ImmuneCyte must maintain active quality systems and conduct activities in
compliance with applicable laws and regulations including, but not limited to
instructions agreed to between the parties, applicable procedures, national,
state and local laws/regulations/ ordinances/standards, and applicable
regulatory requirements. These specifically include, but are not limited to:

 

 

●

Good Distribution and Storage Practice

 

●

Good Manufacturing Practice

 

●

ISO 9001 or ISO 13485.

 

●

Quality Management System to include:

    - Quality Manual     - Critical Process Standard Operating Procedures

- Document controls

- Record controls

- Training procedures

- Process controls

- Identification and Traceability

- Facility controls

- Equipment – calibration and maintenance

- Compliant handling and reporting

- Labeling controls

 

 

1.1.2

ImmuneCyte shall manage procedures relevant to ThermoGenesis’ projects/services
to a documented Quality Management System (“QMS”) and ensure traceability of
equipment, materials, personnel, products, processes, etc. ImmuneCyte shall keep
records, the longer of, agreed to or required by regulations, and number of
years.

 

1.1.3

Documentation and records pertaining to ThermoGenesis products, processes, or
supporting activities must be made available to ThermoGenesis in a reasonable
period of time when requested for review.

 

1.1.4

These Quality requirements will be effective immediately and be effective for
the remaining term of the distribution agreement.

 

 

Rev. S. 20  

 

--------------------------------------------------------------------------------

 

 

Page 21 of 28

--------------------------------------------------------------------------------

 

 

2.

COMMUNICATION

 

2.1

Each Party will notify the other Party’s Primary Contact of any issues that
impact the ability to conduct ThermoGenesis contracted activities.
ThermoGenesis’ primary quality contact is the most senior manager in the Quality
Assurance function.

 

 

 

3.

ADMINISTRATIVE INFORMATION

 

3.1

Organizational Structure: ImmuneCyte must maintain an adequate number of
qualified personnel to perform and supervise ThermoGenesis activities and to
meet quality and regulatory requirements.

 

3.1.1

Personnel must have the appropriate education, experience and be adequately
trained on procedures applicable to their responsibilities. This training must
be in a formal training program.

 

3.1.2

There must be mandatory regulatory compliance training for new employees and
refresher training with sufficient frequency to ensure employees remain familiar
with requirements.

 

3.1.3

This training must be documented and available for review.

 

 

 

4.

MANUFACTURING AND LOGISTICS

 

4.1

General:

 

4.1.1

ThermoGenesis will provide documents that pertain to the work that ImmuneCyte
will be performing. ImmuneCyte agrees to comply with mutually agreed
requirements.

 

4.1.2

Equipment and facility qualification will be the responsibility of ImmuneCyte
and may be reviewed by ThermoGenesis during audits.

 

4.1.3

Servicing, packaging and shipping will be performed according to procedures
provided by ThermoGenesis or as mutually agreed.

 

4.2

Audits:

 

4.2.1

ImmuneCyte must allow ThermoGenesisemployees or representative’s access to the
facility to observe various operations and assist in problem solving to
ThermoGenesis “issues.” Any such “in plant visits” will be coordinated in
advance by both Parties

 

4.2.2

ImmuneCyte agrees to host audits by ThermoGenesis as required by ThermoGenesis
policy. ThermoGenesis will provide ImmuneCyte sufficient notice of an audit.

 

4.2.3

At the conclusion of the audit, a closing meeting will be held with
representatives from ThermoGenesis and ImmuneCyte to discuss significant audit
findings. A written audit report will be provided to ImmuneCyte. ImmuneCyte
shall respond to audit findings within thirty days and detail the corrective
action plans and timeframes for correction.

 

4.3

Facilities, Utilities, and Equipment:

 

4.3.1

Facilities, utilities and equipment must be qualified and validated for the work
being performed.

 

 

Rev. S. 21  

 

--------------------------------------------------------------------------------

 

 

Page 22 of 28

--------------------------------------------------------------------------------

 

 

 

4.3.2

ImmuneCyte must have a preventive maintenance (“PM”) program for all critical
systems, utilities, manufacturing equipment and test instrumentation and
equipment. Documentation must include a record of the type and frequency of
testing.

 

4.3.3

Any utilities that could impact product/service quality are qualified and
appropriately monitored.

 

4.3.4

ImmuneCyte must have a procedure for cleaning equipment.

 

4.3.5

ImmuneCyte must have a procedure for the operation and maintenance of
computerized systems. The procedure must include periodic re-verification of
system access privileges.

 

4.3.6

ImmuneCyte must have a written procedure for the issuance of parts and lot
numbers that are used in regulatory documentation so that materials are uniquely
identified and traceable.

 

4.3.7

ImmuneCyte must have a suitable storage facility that protects the product from
possible deterioration, interference, theft, cross contamination, intermixing
with other materials, or accidental use of unreleased material.

 

 

 

5.

QUALITY CONTROL (“QC”)

 

5.1

No additional testing or modification/deviation from procedures may occur
without written approval by the ThermoGenesis Quality Management.

 

5.2

ImmuneCyte will test ThermoGenesis products using only calibrated and qualified
equipment with approved analytical methods.

 

 

 

6.

QUALITY ASSURANCE

 

6.1

General Procedures: ImmuneCyte’s Quality Management is responsible for
generating and maintaining all procedures and other documentation supporting
regulatory operations within its facility.

 

6.2

Record Retention: At least thirty calendar days prior to record destruction,
ImmuneCyte will alert the ThermoGenesis Quality Management contact.
ThermoGenesis may request that the documentation or portions of the
documentation be forwarded to ThermoGenesis for archiving.

 

6.3

Change Management:

 

6.3.1

ImmuneCyte must have a written, approved and effective procedure(s) for managing
and tracking changes to quality system and regulatory records.

 

6.3.2

Proposed changes to project/service documentation may only be accepted with the
written approval of ThermoGenesis and may require validation before the change
may be implemented.

 

6.4

Complaint Handling:

 

6.4.1

ImmuneCyte will comply with all reasonable requests in connection with the
investigation of any product/service complaint.

 

6.4.2

ImmuneCyte will forward each complaint to ThermoGenesis in a timely manner (with
3 days).

 

 

Rev. S. 22  

 

--------------------------------------------------------------------------------

 

 

Page 23 of 28

--------------------------------------------------------------------------------

 

 

 

6.4.3

ImmuneCyte will do the initial MDR reportable assessment. If a reportable event
is probable, the ImmuneCyte is required to notify ThermoGenesis immediately
(within 4 hours of the decision).

 

 

 

7.

REGULATORY COMPLIANCE.

 

7.1

Regulatory Inspections and Correspondence:

 

7.1.1

ImmuneCyte must notify the ThermoGenesis Quality Contact immediately (within
four hours) when any regulatory agency inspection is commencing involving
ThermoGenesis.

 

7.1.2

ImmuneCyte will allow a ThermoGenesis representative to be present

 

7.1.3

A notice of any kind from any regulatory agency, the ImmuneCyte is required to
make contract with ThermoGenesis immediately (within 1 business day).

 

7.1.4

ImmuneCyte will be solely responsible for all contacts and communications with
any regulatory agencies with respect to all ThermoGenesis activities.

 

 

 

8.

RESOLUTION OF QUALITY-RELATED ISSUES

 

8.1

Quality-related issues will be discussed and resolved at the JOC.

 

 

 

9.

REMOVALS AND CORRECTIONS (RECALLS)

 

9.1

If either Party believes a removal, correction or other field action is
warranted, that party will notify the other party in writing of the reasons an
“action” is warranted.

 

9.2

Each Party shall within a reasonable time provide the other with a copy of any
reports filed with the FDA or other regulatory agencies. Each party shall
maintain records of all corrections or removals as required by law, and shall
promptly provide the other party with a copy.

 

Rev. S. 23  

 

--------------------------------------------------------------------------------

 

 

Page 24 of 28

--------------------------------------------------------------------------------

 

 

EXHIBIT C

Limited Warranty

 

Warranty

ThermoGenesis warrants to the original purchaser that the unit will be free from
defects in materials or workmanship for one year from the date of shipment.
Equipment failure due to reasons other than manufacturing defects such as
accident, misuse or failure to timely perform scheduled maintenance in
accordance with the maintenance schedule included with the operating
instructions for the unit is excluded from Warranty coverage. This Warranty
covers the cost of parts needed to make Warranty repairs. ThermoGenesis reserves
the right to replace any malfunctioning unit or part with a new or refurbished
unit in lieu of repairing such unit. This Warranty and ThermoGenesis’ obligation
to repair or replace defective parts is the sole and exclusive remedy of
purchaser. Under no circumstances shall ThermoGenesis be liable for
consequential or economic damages that might arise from a defective part.

 

ThermoGenesis warranties, as set forth herein, are exclusive and are in lieu of,
and purchaser hereby waives, all other warranties, express or implied,
including, without limitation, any implied warranties of merchantability of
fitness for a particular purpose or warranty of non-infringement.

 

Procedure

If Warranty repairs are needed, contact the vendor or ImmuneCyte from which you
purchased your ThermoGenesis product(s), or if you purchased directly from
ThermoGenesis or are unable to locate the appropriate vendor/ImmuneCyte, contact
ThermoGenesis directly at ThermoGenesis, 2711 Citrus Road, Rancho Cordova, CA
95742, Telephone: (916) 858-5100 or (800) 783-8357 in the U.S.; Fax: (916)
858-5199. For emergency repairs at night or on weekends or holidays, contact
your ThermoGenesis Authorized Service Provider (“Service Provider”) directly and
notify ThermoGenesis on the next business day. Failure to notify ThermoGenesis
on the next business day after a request for emergency repairs may result in
denial of coverage for that service call. When calling for service have
available: (1) detailed information about the problem; (2) the serial number of
the unit; (3) the service record for the unit; (4) the date and place of
purchase of the unit.

 

Limitations. Equipment or spare part malfunctions other than those caused by
defects in materials or workmanship, including malfunctions caused by misuse,
accident or failure to perform scheduled maintenance, are excluded from
coverage. Any alterations or modifications made to the unit (other than
modifications or alterations made by ThermoGenesis) render the warranty null and
void. ThermoGenesis will not be responsible for any consequential or incidental
damages resulting from equipment malfunction or loss of use of the equipment.
ThermoGenesis may authorize independent contractors to perform service. Service
providers are independent contractors, not ThermoGenesis employees;
consequently, ThermoGenesis is not responsible for the acts or omissions of the
service providers, including without limitation, failure by a service provider
to respond to calls for emergency service in a timely fashion.

 

 

Rev. S. 24  

 

--------------------------------------------------------------------------------

 

 

Page 25 of 28

--------------------------------------------------------------------------------

 

 

EXHIBIT D

Medical Devices Vigilance System

 

It is ImmuneCyte’s responsibility to:

 

Establish procedures associated with product identification, traceability,
handling, storage, packaging, preservation, and delivery. ImmuneCyte shall
ensure that its employees are adequately trained on said procedures.

 

ImmuneCyte shall maintain shipment records for Company products that include
consignee name and address, part numbers, lot numbers and serial numbers.

 

ImmuneCyte shall promptly report product complaints to the Company in accordance
with timeliness requirements specified in the contract.

 

ImmuneCyte shall ensure that all local, regional, and national regulatory
requirements are met in the countries to which the contract applies.

 

The above four responsibilities ensure that ThermoGenesis and the ImmuneCyte are
in compliance with the MDD 93/42/ECC and with European Medical Device Reporting
Regulations (MEDDEV 2.12/1, Rev 7).

 

ThermoGenesis will notify the Competent Authorities and the Notified Body of any
adverse incidents that meet the criteria described in MDD Article 10. Systematic
procedures for receiving and investigating user complaints and for filing
medical event (or near event) reports with appropriate Competent Authorities are
in place. As necessary, based on review of such events and experience gained
from device usage, appropriate corrective action is implemented.

 

If ImmuneCyte becomes aware of a product complaint, notify ThermoGenesis and
ThermoGenesis’ European Union Representative for Medical Device Reporting (EU
Rep.) within twenty-four (24) hours.

 

Please complete and return a copy of the attached product complaint form within
twenty-four (24) hours of learning of a product complaint, product malfunction,
or patient injury to:

 

ThermoGenesis:

ThermoGenesis Holdings Inc., 2711 Citrus Road, Rancho Cordova, CA 95742, USA,
Telephone No. 916-858-5100 and Fax No, 916-858-5199; and

 

EU Rep.:

Medical Device Safety Service, Schiffgraben 41, 30175, Hanover, Germany Tel:
+49-511-6262 8630, Fax: +49-511-6262 8633, e-mail: mdssgmbh@tonline.de,
Internet: www.mdss.com; Contact: Ludgar Moller

 

 

Rev. S. 25  

 

--------------------------------------------------------------------------------

 

 

Page 26 of 28

--------------------------------------------------------------------------------

 

 

EXHIBIT E

PAYMENT TERM

 

 

Net sixty (60) days from date of invoice. Delinquent accounts shall incur a
charge of the greater of one and one half percent (1 ½ %) of the outstanding
balance per month or the maximum legal rate.

 

Furthermore, in the event of delinquency, ThermoGenesis reserves the right, at
its sole discretion, to change the payment terms and may require full or partial
prepayment for subsequent orders.

 

 

Rev. S. 26  

 

--------------------------------------------------------------------------------

 

 

Page 27 of 28

--------------------------------------------------------------------------------

 

 

EXHIBIT F

COMPLAINT REPORTING FORM

 

FIELD 1: CUSTOMER / PRODUCT INFORMATION

 

Date of Initial Contact:                                       

Complainant Facility:                                                    

Name of Complainant:                                        

Complainant Telephone Number:                                            

Product Name:                                          Model:                  
                Serial Number:                                   

Lot Number (if applicable):                                         

Assigned Investigator:                                           

Severity Classification: ☐ Catastrophic      ☐Minor      ☐ Major      ☐ Critical

Complaint Communicated Via: ☐ E-Mail       ☐ Fax      ☐ Form

 

FIELD 2: COMPLAINT INFORMATION    

 

Call Type:                                                                      
             Event Date:                          

Description of Complaint:                                                      
                                                                    
                 

Location of failure:                                                           
                                                                               
                                             

Step in process where failure occurred:                                         
                                                          

Will the product be returned for evaluation?

☐ YES, RMA # ________

☐ NO, provide reason:  __________

 

FIELD 3: SAFETY EVENT INFORMATION

 

3a. Was a Death or Injury sustained?

☐ YES - SAFETY COMPLAINT, complete section 3b*.

☐ NO - Is a death or injury possible? ☐ YES*    ☐ NO

* Notify QS Management Representative or Designee

3b. Injury Information (if applicable):

Event Date:                           Time: _______      ☐ a.m. ☐ p.m. ☐ Unknown

Type of Injury:      ☐ Death      ☐ Serious Injury      ☐ Other:                
                 

Persons(s) Affected: Number: ____________

☐ User/Operator ☐ Patient ☐ Serviceperson ☐ Bystander

Additional Information:                                                        
                                                                             

 

FIELD 4: COMPLAINT ENTRY     

 

Complaint Report Completed by:                                                 
                      Date:                                                  

Complaint Received and Entered into CHS by:                                    
             Date:                                                  

Complaint File Number:                                                          
                          (Reference ThermoGenesis Control Number 340023 [A])

 

Rev. S. 27  

 

--------------------------------------------------------------------------------

 

 

Page 28 of 28

--------------------------------------------------------------------------------

 

 

EXHIBIT G

SERVICE REPORTING REQUIREMENTS

 

Date of Service:

 

Product Name:

 

Customer:

 

Model:

 

Contact Name:

 

Serial #:

 

Tel #:

 

Service Representative:

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

Description of Complaint/ Problems Found:

 

 

 

 

 

 

 

 

Service Performed/Actions Taken:

 

 

 

 

 

 

 

 

 

Resolution/Testing:

 

 

 

 

 

 

 

 

 

Parts Used:

 

 

 

 

 

 

 

 

 

 

Rev. S. 28  